CALDWELL COUNTY DISTRICT CLERK
                          CALDWELL CO. JUSTICE CENTER
                            Tina Morgan Freeman, District Clerk
                              22nd, 207th, 421" District Courts



                1703 S. Colorado St., Box 3 *Lockhart, Tx 78644 * 512-398-1806 *Fax 512-398-1805




November 19, 2015



Court of Appeals
THIRD DISTRICT OF TEXAS
P.O. BOX 12547
AUSTIN, TEXAS 78711-2547
*Delivered via e-mail*

RE: Court of Appeals Number: 03-15-00709-CV
Trial Court Case Number: 15-D-115

Style:   Marcia E. Alvarez v. Victor M. Alvarez

My office has not received a designation of record nor payment for the
record. Appellant's attorney has been contacted. The record has been
prepared and will be sent upon receipt of payment.


Respectfully yours,



Tina Morgan Freeman
District Clerk


cc: Mr. Elias Lorenzana
    Mr. Cliff McCormack